Reese, J.,
dissenting.
It is not necessary that I enter upon a full discussion of the evidence in this case. The verdict was for $250, which clearly indicates that it was not the result of sympathy, passion or prejudice. No objection is found to the rulings of the court during the introduction of the evidence, nor to any of the instructions given to the jury for their guidance in their deliberations. In addition to the oral evidence introduced upon the trial the jury were' sent to the place where the alleged accident occurred and an examination of the premises was made by them. It was shown and conceded that there liad been no change in conditions at and surrounding the elevator, but that they were the same in all respects as when plaintiff alleges that she received the injury complained of. The investigations and observations of the jury constituted a part of the evidence in the case. I am wholly unable to see why the verdict should be molested.